J-S47041-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    Appellee              :
                                          :
                    v.                    :
                                          :
SHANNON DEGEORGE,                         :
                                          :
                     Appellant            :    No. 2054 MDA 2014

        Appeal from the Judgment of Sentence Entered July 2, 2014,
            in the Court of Common Pleas of Lebanon County,
           Criminal Division, at No(s): CP-38-CR-0000655-2013

BEFORE:    ALLEN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED AUGUST 14, 2015

     Shannon DeGeorge (Appellant) appeals from the judgment of sentence

imposed following his conviction for robbery. We affirm.

     On February 13, 2013, Appellant was charged with the February 11,

2013 robbery of the Metro Bank in Lebanon, Pennsylvania. This robbery was

believed to be connected to two earlier robberies, perpetrated by the same

individual, that occurred in Berks County on February 6 and 8, 2013.

Appellant pled guilty to the Berks County cases on September 18, 2013, and

was sentenced to three and a half to seven years’ incarceration.

     Trial in the instant case was scheduled for May 5, 2014. On April 29,

2014, the Commonwealth filed notice pursuant to Pa.R.E. 404(b), indicating

its intent to introduce evidence of certain prior bad acts during its case-in-

chief. Prior to trial, the court heard argument with respect to the



*Retired Senior Judge assigned to the Superior Court.
J-S47041-15


Commonwealth’s motion.        At that time, the trial court granted the

Commonwealth’s motion in part, ruling that the factual details of the Berks

County robberies were admissible, but indicating that the jury would not be

told of Appellant’s guilty pleas to those offenses unless he opened the door

to the issue during his testimony. N.T., 5/5/2014, at 1-6.

     On May 8, 2014, following a jury trial, Appellant was convicted of the

aforementioned offense.    On July 2, 2014, Appellant was sentenced to a

term of three to ten years’ incarceration. The sentence was directed to run

consecutively to all other sentences Appellant was then serving. Appellant

filed timely post-sentence motions, which were denied on October 30, 2014.

This timely appeal followed. Both Appellant and the trial court complied with

the mandates of Pa.R.A.P. 1925.

     Appellant raises four issues for our review.

     I. Did the Commonwealth fail to present sufficient evidence at
     trial to prove beyond a reasonable doubt that Appellant was the
     person who robbed the Metro Bank on February 11, 2014?

     II. Did the jury place too great a weight on the identification
     testimony of [Ms.] Aponte and [Ms.] Hartz that Appellant was
     the person [who] robbed the Metro Bank on February 11, 2014?

     III. Did the [trial court] err in granting the Commonwealth’s
     404(b) Motion to introduce testimony at trial that Appellant was
     a suspect in two (2) different bank robberies on February 6,
     2014 and February 8, 2014 and the underlying facts of those
     robberies?

     IV. Did the [sentencing court] commit a manifest abuse of
     discretion by sentencing Appellant in the aggravated range, and




                                    -2-
J-S47041-15


      running Appellant’s sentence consecutive to any other sentence
      Appellant was serving at the time?

Appellant’s Brief at 4 (suggested answers omitted).

      We begin by addressing Appellant’s argument that the evidence was

insufficient   to   support   his   conviction   for   robbery   under   18   Pa.C.S.

§ 3701(a)(1)(vi). Our standard of review is as follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [finder] of fact while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014)

(citations and quotations omitted).

      The statute under which Appellant was convicted provides, in relevant

part, that “[a] person is guilty of robbery if, in the course of committing a

theft, he … takes or removes the money of a financial institution without the

permission of the financial institution by making a demand of an employee



                                         -3-
J-S47041-15


of the financial institution orally or in writing with the intent to deprive the

financial institution thereof[.]” 18 Pa.C.S. § 3701(a)(1)(vi).     A “financial

institution” is defined as a “bank, trust company, savings trust, credit union

or similar institution.” Id. at (a)(3).

      Appellant contends that his conviction should be reversed because

      … the Commonwealth failed to present any physical evidence in
      the form of fingerprints, clothing, or money that [Appellant]
      committed the robbery, and of the four Commonwealth
      witnesses who testified at trial only two identified [Appellant],
      and those two witnesses acknowledged they only interacted with
      the robber for a short period of time and portions of the
      robber[‘]s facial features were not visible.

Appellant’s Brief at 12.

      The Commonwealth presented the following evidence at trial.

            Kaitlin Aponte (hereinafter “Ms. Aponte”) was employed as
      a bank teller at the Metro Bank on East Cumberland on February
      11, 2013. On that date, a man was standing at the check writing
      station “for a little — for a while.” As soon as the man turned
      around and walked to the teller line, Ms. Aponte said “I can
      assist you here.” The man handed Ms. Aponte a deposit ticket,
      and she looked behind the ticket and it had a note on it telling
      her to give [him] all the money. The note stated, “No dye pack,
      tracking chips. All [$$], start with big bills on desk, nobody
      hurt.” She asked the man if he was serious, and “He told me,
      yes, just give me all your money.” Ms. Aponte gave him all of
      her strapped money, and asked him if that was all, to which he
      responded “yes.” The man left the bank, and ran off in the
      street. Ms. Aponte described the man’s voice as soft and deep
      toned. Ms. Aponte identified [Appellant] as the individual. It was
      ultimately determined that Ms. Aponte’s drawer was short
      $2,637.57. [The man Ms. Aponte observed on] the date of the
      robbery[] was wearing a dark sweatshirt and gloves. The man
      had a beanie right above his eyebrows. The man had a dark
      brown, full beard that went up a little bit on his cheeks, and he
      had a little bit of a mustache. After the robbery, a photo lineup



                                          -4-
J-S47041-15


     was shown to Ms. Aponte where she was able to select
     [Appellant] out of the lineup. She was not 100% sure, but she
     was “pretty sure” that he was the man. When she was finished,
     she did not tell anybody else in the bank who[m] she had
     selected. When asked if it was difficult to make out all the facial
     features of the person that committed the robbery, Ms. Aponte
     responded, “I remember his face. His face was out.”

           Amber Hevel (hereinafter “Ms. Hevel”) was also employed
     at the same branch on the same day. Ms. Hevel remembered the
     man wearing boots, jeans, a sweatshirt, gloves, and a beanie.
     The man went to the check writing station, then went up to Ms.
     Aponte. Ms. Hevel only remembered Ms. Aponte saying “all of
     it.” She then heard the man mumble “hurry.” Ms. Hevel never
     looked at the man’s face. Ms. Hevel thought the man was about
     6 foot tall and 200 pounds. The man appeared to be light
     skinned. Ms. Hevel also looked at the photo lineup, but she was
     not able to identify anyone.

            Erika Perez (hereinafter “Ms. Perez”) was employed at the
     same branch on the same date as a customer service
     representative. Ms. Perez saw a man come in, go to the check
     writing station, then go up to where the tellers were. The man
     appeared to be nervous and was looking over his shoulder. The
     man asked a co-worker what the date was. The man was
     wearing a dark hoodie with the hood up, and he also had dark
     pants. Ms. Perez did not recall if the man was wearing gloves.
     She thought he was 6 foot and 200 pounds. The man looked
     about 30. He was light skinned. Ms. Perez did not recall any
     facial hair. Ms. Perez could not identify anyone in the photo
     lineup.

           Lachan Hartz (hereinafter “Ms. Hartz”) is a teller who was
     working at the bank on February 11, 2013. Ms. Hartz was
     outside of the bank when the robbery took place. Prior to leaving
     the bank for lunch, Ms. Hartz noticed a male at the check
     cashing station that asked her what the date was. Ms. Hartz was
     provided the photo lineup and identified [Appellant]. At trial, Ms.
     Hartz identified [Appellant] as that individual.

           Christopher Mayer (hereinafter “Mr. Mayer”), a Criminal
     Investigator for the City of Reading Police Department, testified
     to two bank robberies that occurred on February 6, 2013 and



                                    -5-
J-S47041-15


     February 8, 2013 at the Citizens Bank in Reading. Photographs
     were obtained from the video surveillance from these robberies.
     Mr. Mayer testified that [Appellant] was the individual that was
     ultimately determined to be the individual in the surveillance
     video.

            Sergeant Johnathan Hess (hereinafter “Sergeant Hess”)
     was in charge of the investigation of the robbery on February 11,
     2013. A daily report is circulated throughout various law
     enforcement agencies in the state, and Sergeant Hess learned
     about the robberies in Reading in this report. Sergeant Hess
     contacted Mr. Mayer, and Mr. Mayer provided the name of
     [Appellant]. Based off this information, the photo lineup was
     compiled. The [women present during the Metro Bank robbery]
     were taken into a private room one at a time at the bank [to
     look] at the photo lineup. Sergeant Hess testified that only Ms.
     Aponte and Ms. Hartz identified [Appellant] when he showed
     them the photo lineup. The identification made by Ms. Hartz was
     “relatively quick and she identified him with a hundred percent
     certainty.’’ None of the [women] identified another individual
     other than [Appellant]. [Sergeant] Hess noticed when Ms.
     Aponte exited the conference room, Ms. Hartz entered the room,
     and they did not have any time to speak to each other.

           [Appellant] testified that he did not commit the robbery at
     the Metro Bank on February 11, 2013, but he was at home at his
     residence in Reading all day. [Appellant] also testified that he did
     not commit the robberies in Reading, and the only reason he
     pled guilty to [those] robberies was to receive a lower sentence
     pursuant to a plea deal. He testified, “... [I]t was an easy choice,
     not have to do anymore time and plead guilty, and/or fight it
     and risk getting two and a half to ten years extra.”

Trial Court Opinion, 10/30/2014, at 1-4 (citations omitted).

     When this evidence is viewed in the light most favorable to the

Commonwealth as the verdict winner, we cannot agree that it is unreliable

and speculative as claimed by Appellant.     Two eyewitnesses who had the

opportunity to observe the robber closely identified Appellant.             Such




                                    -6-
J-S47041-15


testimony, if believed by the jury, was sufficient to identify Appellant as the

perpetrator. See, e.g., Commonwealth v. Love, 896 A.2d 1276, 1283 (Pa.

Super. 2006).     Thus, we agree with the trial court that the evidence

presented was sufficient for the jury to conclude beyond a reasonable doubt

that Appellant, “in the course of committing a theft, took money from Metro

Bank without the bank’s permission by making a demand of Ms. Aponte, a

bank employee, both orally and in writing with the intent to deprive the bank

of the money.” Trial Court Opinion, 10/30/2014, at 7. Accordingly,

Appellant’s first issue is without merit.

      Appellant next challenges the weight of the evidence. Appellant’s Brief

at 12-13.

             Appellate review of a weight claim is a review of the
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the
      trial judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court’s determination that the verdict is against
      the weight of the evidence. One of the least assailable reasons
      for granting or denying a new trial is the lower court’s conviction
      that the verdict was or was not against the weight of the
      evidence and that a new trial should be granted in the interest of
      justice.

            However, the exercise of discretion by the trial court in
      granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is not unfettered. The
      propriety of the exercise of discretion in such an instance may be
      assessed by the appellate process when it is apparent that there
      was an abuse of that discretion.




                                      -7-
J-S47041-15


Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (internal

citations omitted).

      Appellant argues that the jury placed improper weight on the

testimony of Ms. Hartz and Ms. Aponte, emphasizing the limited timeframe

in which the women had to observe the robber and Ms. Aponte’s uncertainty

during the photo lineup. Appellant’s Brief at 13.      “When, [as here], the

challenge to the weight of the evidence is predicated on the credibility of …

testimony, our review of the trial court’s decision is extremely limited.”

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009). Generally,

unless the evidence is so unreliable or contradictory as to make any

adjudication based thereon pure conjecture, these types of claims are

meritless on appeal. Id.

      The jury, sitting as the finder of fact in the present case, was free to

evaluate and weigh all the testimony presented, especially related to the

credibility of the witnesses. While Appellant offered a conflicting version of

events from that testified to by the eyewitnesses at the bank, the jury found

the testimony of the Commonwealth’s witnesses with respect to the

identification of Appellant to be credible.   The jury is “free to believe all,

part, or none of the evidence and to determine the credibility of the

witnesses.” Commonwealth v. McCloskey, 835 A.2d 801, 809 (Pa. Super.

2003). Moreover, the trial court did not find that verdict was so contrary to

the evidence as to shock one’s sense of justice. Trial Court Opinion,



                                    -8-
J-S47041-15


10/30/2014, at 9.       Accordingly, we conclude that the trial court did not

abuse its discretion.

      Appellant next claims that the trial court erred in granting the

Commonwealth’s Rule 404(b) motion because the Commonwealth failed to

provide reasonable notice prior to trial, as required by the Rule. Appellant’s

Brief at 13-14.1 Appellant failed to preserve this issue by objecting to the

alleged lack of notice at the pre-trial hearing. Moreover, Appellant failed to

raise this issue in his 1925(b) statement. Accordingly this claim is waived.

Pa.R.A.P. 302(a) (providing that issues which were not raised before the trial

court are waived and may not be raised for the first time on appeal).

      Appellant’s final claim challenges the discretionary aspects of his

sentence. It is well-established that a criminal defendant does not have an

absolute right to challenge the discretionary aspects of his sentence on

appeal. See Commonwealth v. Bishop, 831 A.2d 656, 660 (Pa. Super.

2003). Before we may reach the merits of a challenge to the discretionary

aspects of sentencing, we must be satisfied that: (1) the appeal is timely

filed; (2) the appellant has preserved his issues; and (3) the appellant has

included in his brief a Pa.R.A.P. 2119(f) concise statement of the reasons

relied upon for allowance of appeal with respect to the discretionary aspects


1
  Appellant’s argument on this point is confined to the lack of reasonable
notice. He does not challenge the propriety of the trial court’s ruling on the
substance of the motion, accordingly we will not address that ruling on
appeal.


                                      -9-
J-S47041-15


of sentence.    Furthermore, the concise statement must raise a substantial

question that the sentence is inappropriate under the sentencing code. See

Commonwealth v. Corley, 31 A.3d 293, 295-96 (Pa. Super. 2011).

      The instant appeal was timely filed.                Additionally, Appellant has

preserved his claim in a timely filed post-sentence motion, and he has

included in his brief a Rule 2119(f) statement.                Accordingly, we must

determine whether Appellant has raised a substantial question for our

review.

      “The determination of whether a substantial question exists must be

determined on a case-by-case basis.” Commonwealth v. Hartman, 908
A.2d 316, 320 (Pa. Super. 2006) (citation omitted). “A substantial question

exists where an appellant advances a colorable argument that the

sentencing judge’s actions [were] either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Id. (quoting Commonwealth v.

Koren, 646 A.2d 1205, 1208-1209 (Pa. Super. 1994)).

      Appellant contends that the sentencing court failed to place on the

record sufficient reasons to warrant the imposition of an “aggravated range”

sentence, and contends that the court committed an abuse of discretion by

imposing the instant sentence consecutive to any he was already serving.

Appellant’s    Brief   at   9.   “The   imposition   of    consecutive,   rather   than

concurrent, sentences may raise a substantial question in only the most



                                         - 10 -
J-S47041-15


extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”

Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012) (en

banc) (citation omitted)(emphasis added). Further, this Court has held that

claims that the sentencing court imposed a sentence outside the standard

guidelines without stating adequate reasons on the record presents a

substantial question. See Commonwealth v. Robinson, 931 A.2d 15, 26

(Pa. Super. 2007).

     Instantly, contrary to Appellant’s argument, the sentence imposed falls

at the bottom of the standard guideline range. Trial Court Opinion,

10/30/2014, at 14-15. Moreover, given the trial court’s consideration of the

serious nature of the crimes committed in this case, of Appellant’s prior

record as a repeat offender, and of the pre-sentence investigation report2

prepared in this matter, we do not believe Appellant’s consecutive sentence

appears, on its face, manifestly excessive. Accordingly, we find that

Appellant has failed to raise a substantial question for our review, and we

affirm his judgment of sentence.




2
  “Where the sentencing court had the benefit of a presentence investigation
report, we can assume the sentencing court was aware of relevant
information regarding the defendant’s character and weighed those
considerations along with mitigating statutory factors.” Commonwealth v.
Griffin, 65 A.3d 932, 937 (Pa. Super. 2013) (internal quotes and citations
omitted).


                                   - 11 -
J-S47041-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/14/2015




                                 - 12 -